Exhibit 10.40

ALLIANCE COAL, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of January 1, 1997

Amended and Restated as of January 1, 2001

Amended and Restated as of January 1, 2011

1. INTENT AND EFFECTIVE DATE

1.1. Intent. This Supplemental Executive Retirement Plan (the “Plan”) is adopted
by Alliance Coal, LLC (the “Company”) for the purpose of retaining certain
officers and key employees of a Participating Company by providing such
individuals the deferred compensation benefits described herein. In conjunction
with the Company’s Profit Sharing and Savings Plan, the intent of this Plan is
to provide each Participant with retirement benefits that are comparable in
value to those that a retirement program like MAPCO Inc.’s Pension Plan and
Supplemental Executive Retirement Plan (in effect in 1996) would have provided,
concomitantly with the goal of aligning each Participant’s supplemental
retirement benefits under the Plan with the interests of the holders of Common
Units of Alliance Resource Partners, L.P. (the “Partnership”). While the Company
reserves the right to terminate the Plan, the Company intends to maintain the
Plan indefinitely.

1.2. Effective Date. This Plan is effective as of January 1, 1997.

2. DEFINITIONS.

2.1. Account means the notional or ledger account established on behalf of each
Participant pursuant to Section 4.4 for record-keeping purposes to reflect the
Allocations, the Phantom Units, the interest and the distributions to be
credited under this Plan.

2.2. Allocation shall have the meaning set forth in Section 4.1.

2.3. Allocation Percentage means, with respect to each Participant, the
percentage listed in Appendix A, which may be amended from time to time by the
Compensation Committee subject to the terms of any applicable Employment
Agreement.

2.4. Common Units means the Common Units of the Partnership.

2.5. Company means Alliance Coal, LLC, a Delaware limited liability company.

 

1



--------------------------------------------------------------------------------

2.6. Compensation means the base salary or wages paid to a Participant for the
performance of services during the calendar year preceding the year in which an
Allocation is being made, including all cash bonuses under any short-term or
long-term incentive compensation plan (and excluding any noncash, stock, stock
equivalent or stock-based compensation), salary or bonus reduction amounts
contributed to any tax-qualified retirement plan or cafeteria plan maintained by
a Participating Company, salary or bonus reduction amounts deferred under any
deferred compensation plan or deferred compensation option at Participant’s
election, holiday and vacation pay, severance pay, and any payments to a
Participant under the off-time benefits plan or the short-term or long-term
disability plans of a Participating Company, but excluding payments or
reimbursements of business or personal expenses, transportation allowances,
insurance premiums, taxable fringe benefits, and all other extraordinary
compensation, or amounts contributed, other than amounts representing the
Participant’s salary or bonus reduction amounts, by a Participating Company to
any tax-qualified plan, deferred compensation plan, including this Plan, or
welfare plan.

2.7 Compensation Committee means the committee appointed by the Board of
Directors of Alliance Resource Management GP, LLC, which has been delegated the
authority to administer this Plan and to perform certain other functions,
including functions relating to the compensation of officers and key employees
of a Participating Company.

2.8 Employment Agreement means the employment agreement (if any) in effect at
the relevant time between a Participant and a Participating Company.

2.9. Exchange Act means the Securities Exchange Act of 1934, as amended.

2.10. Fair Market Value means, as applied to any applicable date, the average
closing sale price (or if unavailable, the last reported bid price) of a Common
Unit for the ten trading days immediately preceding such date, as reported on
the NASDAQ National Market System or on such other exchange or bulletin board on
which the Common Units are traded. The Compensation Committee may direct the
Plan Administrator to use the quoted closing sale price or closing bid price as
may reported by The Wall Street Journal, Bloomberg Financial Markets or other
reporting service as approved by the Compensation Committee.

2.11. Organic Change shall have the meaning set forth in Section 4.7. herein.

2.12. Participant means those officers and key employees who are listed in
Appendix A. The Compensation Committee may designate, in its sole discretion,
additional officers and key employees who are eligible to participate in the
Plan, and may declare any such person who may remain in the employ of a
Participating Company no longer eligible to receive future Allocations under the
Plan for future

 

2



--------------------------------------------------------------------------------

Plan years (if permitted under the applicable Employment Agreement), provided
that such Participant shall continue to be fully vested in the notional balance
of cash (if any) and Phantom Units in his Account and be entitled to receive
credits for interest and distributions thereon.

2.13. Participating Company means the Company, the Partnership, Alliance
Resource Operating Partners, L.P., a Delaware limited partnership, Alliance
Resource Management GP, LLC, a Delaware limited liability company, and any other
direct or indirect Subsidiary of the Partnership.

2.14. Partnership means Alliance Resource Partners, L.P., a Delaware limited
partnership.

2.15. Phantom Unit means a notional Common Unit. A Participant shall not possess
any rights of a holder of Common Units with respect to a Phantom Unit except as
expressly provided herein.

2.16. Plan Administrator means the Company and any entity (or individual) to
which the Company has delegated administrative responsibility with respect to
the Plan.

2.17. Plan Year means a calendar year ending on December 31.

2.18 PSSP Supplemental Contribution means the contributions made under the
Profit Sharing and Savings Plan of the Company on behalf of a Participant, other
than Pre-Tax Contributions, Matching Contributions and Profit-Sharing
Contributions (as those terms are defined in such plan).

2.19. SEC means the Securities and Exchange Commission.

2.20. Securities Act means the Securities Act of 1933, as amended.

2.21. Subsidiary shall mean any corporation, partnership, limited liability
company, business trust, joint venture or other entity that (a) is owned
directly or indirectly by the Partnership, or (b) in the discretion of the
Compensation Committee, makes a substantial contribution of its results of
operations to the Partnership.

3. VESTING.

A Participant’s rights to the amount credited to his Account shall become fully
vested and nonforfeitable on the date the Account is so credited or otherwise
adjusted in accordance with Section 4 herein.

 

3



--------------------------------------------------------------------------------

4. ALLOCATIONS.

4.1. Allocation Amount. A Participant who is employed on the last business day
of December by a Participating Company shall be entitled to an allocation
(“Allocation”) for the Plan Year that includes such date, equal to the
Participant’s Compensation for such year multiplied by his Allocation
Percentage, less his PSSP Supplemental Contribution.

4.2. Interest on Notional Cash Balance Through 2000. The notional cash balance
in a Participant’s Account shall be credited with interest at the annual rate of
eight percent (8%) at the end of each Plan Year before Allocations are made with
respect to that Plan Year, beginning with the Plan Year commencing on January 1,
1998 and ending the earlier of: (a) the year in which the full amount credited
to the Participant’s Account is paid (with interest credit to be pro rated over
his last Plan Year (on the basis of a 360 day year)); or (b) December 31, 2000.

4.3. Adjustments to Allocations and Interest. As of January 1 of each year
beginning with January 1, 1998, the Compensation Committee may review, in good
faith, the Allocation Percentage set forth in Appendix A and the interest rate
set forth in Section 4.2, and may adjust, in its reasonable judgment, those
amounts to the extent necessary or appropriate to reflect the intent of this
Plan. Any adjustments made by the Compensation Committee shall be based on the
recommendations of an independent actuary and shall be binding on all
Participants.

4.4. Accounts. An Account shall be established for each Participant to record
the Allocations and interest to be credited to the Participant. Such Account
shall be credited as of January 1 of each Plan Year, beginning with January 1,
1998, to reflect first the interest and distributions accrued for the prior Plan
Year, and then the Allocation to be credited for the prior Plan Year.

4.5. Election. Each Participant employed by a Participating Company on
January 1, 2001, shall have the one-time right to elect, by written notice
delivered to the Plan Administrator using the form of Election Notice attached
hereto as Appendix B no later than February 1, 2000, to cause his entire
notional cash balance in his Account at January 1, 2000 (following Allocations
and credits of interest from the prior Plan Year) to be invested in Phantom
Units at the Fair Market Value of a Common Unit determined as of February 1,
2000. To the extent such an investment would lead to investment in a fractional
Phantom Unit, such fractional Phantom Unit shall be rounded up to a whole
Phantom Unit and be immediately credited to the Participant’s Account. If a
Participant fails to elect to invest his entire notional cash balance in his
Account at February 1, 2000 in Phantom Units, such notional cash balance shall
continue in his Account and shall be credited with interest on an annual basis
(with interest credit to be pro rated over his last Plan Year (on the basis of a
360 day year)) at the rate set forth in Section 4.2 (and as may be adjusted
pursuant to Section 4.3.).

 

4



--------------------------------------------------------------------------------

4.6. Allocations Commencing On January 1, 2001; Distributions. All Allocations
made to a Participant’s account for each Plan Year commencing with the year 2001
Plan Year shall be immediately invested in Phantom Units, at the Fair Market
Value of a Common Unit as of January 1 immediately following such Plan Year.
Until an Account is actually paid as provided below, distributions declared and
paid by the Partnership on Common Units shall be credited to the Phantom Units
held in a Participant’s Account. The notional cash value of each such
distribution shall be immediately invested in Phantom Units at the Fair Market
Value of a Common Unit as of the payment date of such distribution. To the
extent any investment in a Phantom Unit (whether from an Allocation or a credit
of distribution or otherwise) would lead to an investment in a fractional
Phantom Unit, such fractional Phantom Unit shall be rounded up to a whole
Phantom Unit and be immediately credited to the Participant’s Account.

4.7. Reorganization, Reclassification, Consolidation, Merger, or Sale. Any
recapitalization, reorganization, reclassification, split of Common Units,
distribution or dividend of securities on Common Units, consolidation or merger
of the Partnership, or sale of all or substantially all of the Partnership’s
assets or other similar transaction which is effected in such a way that holders
of Common Units are entitled to receive (either directly or upon subsequent
liquidation) cash, securities or assets with respect to or in exchange for
Common Units is referred to herein as an “Organic Change.” Upon the occurrence
of an Organic Change, the Compensation Committee shall, in its sole discretion
(and upon the advice of financial advisors as may be retained by the
Compensation Committee), immediately adjust the notional balance of Phantom
Units in each Participant’s Account to equitably credit the fair value of the
change in the Common Units and/or the distributions (of cash, securities or
other assets) received or economic enhancement realized by the holders of the
Common Units.

5. TERMINATION OF PARTICIPANT’S EMPLOYMENT.

5.1. Additional Allocation. Notwithstanding any other provision of the Plan to
the contrary, a Participant shall be entitled to receive an Allocation for the
Plan Year in which his employment with the Company is terminated on the
occurrence of any of the following events:

(a) the Participant’s employment with a Participating Company is terminated
other than for “cause” or reasonably equivalent term as defined in his
Employment Agreement;

 

5



--------------------------------------------------------------------------------

(b) the Participant terminates employment with a Participating Company for “good
reason” or reasonably equivalent term as defined in his Employment Agreement;

(c) a “Change of Control” of the Company or the Partnership occurs as defined in
his Employment Agreement and, as a result, a Participant’s employment with all
Participating Companies is terminated (whether voluntary or involuntary);

(d) death of the Participant;

(e) attaining retirement age of 65 years for any Participant; and

(f) incurring a total and permanent disability, which shall be deemed to occur
if a Participant is eligible to receive benefits under the terms of the
long-term disability program maintained by the Participating Company that
employs the Participant.

This Allocation for the relevant Plan Year in which the Participant’s
termination occurs shall equal the Participant’s Compensation for such Plan Year
(including any severance amount, if applicable) multiplied by his Allocation
Percentage, less his PSSP Supplemental Contribution.

5.2. Crediting of Additional Allocation. Upon the occurrence of any one (but
only one) of the events of termination described in Section 5.1, the Account of
the affected Participant shall be credited with the additional Allocation
immediately. For purposes of the calculation of the additional Allocation
amount, in the event of any occurrences described in Section 5.1(a) through
(c) above, all severance payments (regardless of when paid and actually received
by the Participant), shall be included in Compensation for the Plan Year in
which the actual termination of employment occurs.

5.3. Non-Duplication of Benefits. Upon the occurrence of more than one event
described in Section 5.1, the affected Participant shall be credited with only
one additional Allocation, based on the event that occurs first.

5.4. Termination For Other Reasons. If a Participant’s employment is terminated
for any reason not specified in Section 5.1 or for no reason, he shall be
entitled to payment of the notional balance in his Account at the time of such
termination as provided in Section 6 herein, without any Allocation to his
Account for the Plan Year in which his employment is terminated.

6. PAYMENT OF BENEFITS.

6.1 Time of Payment. Payment to a Participant (or his beneficiary) of the
notional amount credited to his Account shall be made as soon as practicable

 

6



--------------------------------------------------------------------------------

following termination of his employment for any reason (“Date of Termination”)
and, except as provided below, in all events within thirty (30) days following
the Participant’s Date of Termination; provided, however, notwithstanding the
foregoing, a payment to a Participant may, in the discretion of the Compensation
Committee, be made later than thirty (30) days following the Participant’s Date
of Termination, at anytime during the calendar year that includes the
Participant’s Date of Termination (or, if later, by the 15th day of the third
calendar month following the Participant’s Date of Termination) and, in such
event, shall be based on the number of Phantom Units credited to the
Participant’s Account at the time of payment and shall be deemed for purposes of
Section 409A of the Internal Revenue Code to have been made on the Participant’s
Date of Termination. For purposes of the Plan, a Participant shall be considered
to have terminated employment when he incurs a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code and the applicable
administrative guidance issue thereunder. Notwithstanding anything in the Plan
to the contrary, in no event shall a payment to a Participant be made prior to
his “separation from service”.

6.2. Form of Payment; Common Units. Except for any payment of an Account payable
in January, 2011 (which shall be paid in cash, subject to applicable
withholding) payment shall be in Common Units (subject to applicable
withholding). The Partnership shall file and register this Plan on Form S-8 with
the SEC prior to any payment of Common Units, such that all Common Units issued
to a Participant (or his beneficiary) pursuant to this Plan be freely tradable
under the Securities Act, subject only to the volume limitations set forth in
Rule 144(k) promulgated under the Securities Act as may be applicable to former
affiliates of the Partnership. The Partnership shall maintain a current
prospectus, if required, under Form S-8 until such Participant either has sold
or may sell all of his Common Units without restriction as to the volume of
trading under Rule 144(e). For any payment hereunder, the Company shall cause
the Partnership to issue the number of Common Units equivalent to the notional
number of Phantom Units held in the Participant’s Account.

6.3. [Deleted]

6.4. Death. Any benefits due under this Plan to a Participant upon his death
shall be paid to the Participant’s beneficiary. A Participant may designate a
beneficiary (which may be other than a natural person) to receive all benefits
which may be payable at the Participant’s death by completing the form furnished
by the Plan Administrator. A Participant may change the beneficiary designation
at any time without notice to any beneficiary, but such change shall not be
effective until it is received by the Plan Administrator. If a Participant fails
to file a proper beneficiary designation form with the Plan Administrator, or if
the designated beneficiary predeceases the Participant, any benefits which may
be payable upon the Participant’s death shall be paid in a single sum to the
Participant’s surviving spouse, if any, or otherwise to the Participant’s
estate. Payment due under this

 

7



--------------------------------------------------------------------------------

Section 6.4 shall be made as soon as practicable following the Participant’s
death and in no event later than (a) the end of the calendar year of the
Participant’s death or (b) 2 1/2 months following the date of the Participant’s
death, whichever is later.

7. AMENDMENT AND TERMINATION.

7.1. Right to Amend/Terminate. The Compensation Committee reserves the right to
amend the Plan and to terminate the Plan at any time; provided, however, that no
amendment or termination shall have the affect, directly or indirectly, of
modifying or reducing a Participant’s benefits, or any rights to benefits, that
have accrued as of the date of the amendment or termination, without the written
consent of the Participant.

8. ADMINISTRATION OF PLAN.

8.1. Administration. The Plan Administrator may delegate responsibility for the
day-to-day administration and operation of the Plan to the Compensation
Committee and to employees of the Company or any Participating Company. The Plan
Administrator (or the entity or individual to which administrative authority has
been delegated) shall have the authority to interpret and construe any and all
provisions of the Plan. Any determination made by the Plan Administrator (or the
entity or individual to which administrative authority has been delegated) shall
be final and conclusive.

8.2. Indemnification. Neither any Participating Company, nor the Board of
Directors, or any member of any committee thereof, of any Participating Company,
nor any employee of any Participating Company shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan in good faith; and the members of the Board of Directors, and the
employees, of any Participating Company shall be entitled to indemnification and
reimbursement by the Company to the maximum extent permitted by law in respect
of any claim, loss, damage or expense (including counsel’s fees) arising from
their acts, omission and conduct in their official capacity with respect to the
Plan.

8.3. Exempt Plan. All notional credits of Phantom Units to any Participant’s
Account as provided under the terms of this Plan, and any issuance of Common
Units to a Participant (or his beneficiary) under this Plan upon his termination
of employment with a Participating Company, are intended to be transactions
which are exempt from the provisions of Section 16(b) of the Exchange Act, as
provided under Rule 16b-3(d)(1) promulgated under the Exchange Act.

9. GENERAL PROVISIONS.

9.1. Unfunded Benefit. Benefits payable under the Plan to any person shall be
paid directly by the Participating Company which employs such Participant. If a
Participant is employed by more than one Participating Company, benefits shall
be

 

8



--------------------------------------------------------------------------------

paid by the Participating Company that receives the greatest share of the
Participant’s services. Nothing contained in this Plan, and no action taken
pursuant to the provisions of this Plan, shall create or be construed to create
a trust or separate fund of any kind, or a fiduciary relationship between any
Participating Company and any Employee, any beneficiary or any other person. Any
funds representing amounts credited to a Participant’s Account hereunder shall
at all times remain the property of the Participating Company which employs such
Participant, and such funds shall continue to be a part of the general funds of
such Participating Company. To the extent that any person acquires a right to
receive payments under this Plan from a Participating Company, such right shall
be no greater than the right of an unsecured general creditor of such
Participating Company.

9.2. Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between a Participating Company and a
Participant, and nothing in this Plan shall confer upon any Participant any
right to continued employment with a Participating Company, or to interfere with
the right of a Participating Company to discharge a Participant, with or without
cause.

9.3. Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality, no benefits under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind, and any
attempt to do so shall be void.

9.4. Facility of Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Plan Administrator, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Plan Administrator may select, and the Plan Administrator and each
Participating Company shall be relieved of any further liability for payment of
such amounts.

9.5. Tax Withholding. A Participating Company shall deduct or “net” from any
payments otherwise due under this Plan to a Participant (or beneficiary) such
number of Common Units equaling in value the amount required by law to be
withheld for purposes of federal, state or local taxes.

9.6. Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

9.7. Controlling Law. To the extent not superseded by federal law, the law of
the State of New York shall be controlling in all matters relating to the Plan.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Plan, Alliance Coal, LLC has caused its corporate seal
to be affixed hereto and these presents to be duly executed in its name and
behalf by its proper officers thereunder authorized as of this 1st day of
January, 2011.

 

ALLIANCE COAL, LLC By:  

/s/ R. Eberley Davis

Title:  

Senior Vice President, General Counsel and Secretary

 

10



--------------------------------------------------------------------------------

APPENDIX A

ALLIANCE COAL, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Schedule of Designated Participants Approved by the

Compensation Committee as of January 1, 2011

 

Name

   Allocation
Percentage  

Joseph W. Craft, III

     10.0 % 

Robert G. Sachse

     10.0 % 

Charles R. Wesley

     9.0 % 

R. Eberley Davis

     9.0 % 

Maynard St. John

     8.6 % 

Brian L. Cantrell

     6.8 % 

Cary P. Marshall

     6.1 % 

Thomas M. Wynne

     6.1 %  Interest Rate for Investment Returns      N/A   

 

11



--------------------------------------------------------------------------------

APPENDIX B

ALLIANCE COAL, LLC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Form Of Election To

Cause Notional Cash Balance

To Be Invested In Phantom Units

To the Plan Administrator:

1. I am a Participant in the Alliance Coal, LLC Supplemental Executive
Retirement Plan (the “Plan”). Capitalized terms used herein and not defined
shall have the meaning given to them in the Plan.

2. I am familiar with the business, results of operations and financial
condition of the Partnership as most recently reported by the Partnership in its
filings under the Exchange Act. I have also seen and reviewed the final
Prospectus of the Partnership dated August 16, 1999 for the initial public
offering of Common Units.

3. I hereby elect, pursuant to Section 4.5. of the Plan, to cause the entire
notional cash balance of my Account under the Plan at January 1, 2000 to be
invested in Phantom Units at the Fair Market Value of the Common Units at
January 1, 2001, which I understand to be $              per Common Unit.

4. I understand that the notional value of a Phantom Unit credited to my Account
under the Plan will fluctuate with the Fair Market Value of a Common Unit, and I
am prepared and can afford to lose the entire value of the notional cash balance
of my Account under the Plan.

5. I hereby further consent to the amendments to and restatement of the Plan by
the Board of Directors of the Company made at its meeting on December 14, 2000.

 

January     , 2001   /s/  

 

    Name of Participant:

Notional Value of Participant’s Account at January 1, 2001: $             

Number of Phantom Units to be Credited to Participant’s Account :
                    

THIS FORM OF ELECTION MUST BE SIGNED AND RETURNED TO THE PLAN ADMINISTRATOR NO
LATER THAN FEBRUARY 1, 2001.

 

12